Title: Alexander Garrett to Thomas Jefferson, [28] January 1819
From: Garrett, Alexander
To: Jefferson, Thomas


          
            Dr sir
            Thursday morning 26th 28 Jany 19.
          
          I now send you Latrobes price book: Mr. Dinsmore yesterday mentioned to me that he had heard with regret, that you were dissatisfied with the contract made with him, and beg’d me to assure you, that he would take no advantage of any mistake you may have made in that contract; that he will be entirely satisfied to work by the printed prices of the book now sent you. not even insisting on the correction of those by Latrobe.
          You have no doubt learnt that the University bill passed the Senate on saturday last by a vote of 22 to 1.
          
          I present you with a rock fish, of which I beg your acceptance
          
            Respecty Your Obt St
            Alex: Garrett
          
        